o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c november cc tege eoeg et2 genin-141078-11 number release date uil ----------------------------------------------------- ------------------------------------------- ----------------------- ------------------------------ dear ----------------- this letter responds to your request for information dated date you requested advice as to whether it is appropriate to pay a vendor c_corporation for services rendered when the c corporation’s sole owner had provided only her own social_security_number ssn and not the employer_identification_number ein of the c_corporation on the form_w-9 the question of payment to the c_corporation is linked to the question of whether the c_corporation would be subject_to backup withholding by the payor school district generally under regulation sec_31_3406_d_-1 backup withholding applies if the payee does not furnish the payee’s taxpayer_identification_number tin to the payor as required by sec_3406 similarly backup withholding applies if there is a mismatch between the name and the tin provided to the payor corporations however are generally exempt from backup withholding see sec_1_6049-4 and form_w-9 instructions for the requester a payor is permitted to treat a payee as exempt without a proper certificate of exemption or alternatively may require the payee to provide a form_w-9 or other document for claiming exempt status sec_31_3406_g_-1 a payor therefore may pay an invoice directly to a c_corporation payee despite the fact that the form_w-9 submitted to the payor shows a mismatch between the name and the tin of the payee and there is no affirmative indication ie no check in the exempt payee box that the payee is exempt from backup withholding please be aware that depending on the nature of the arrangement between the school district and the instructor for tax purposes the instructor could be considered an employee of the school district rather than an independent_contractor whether someone who works for the school district is an employee or an independent_contractor has important tax consequences for employees the district must generally withhold genin-141078-11 federal employment_tax and file forms w-2 wage and tax statement showing the wages paid and taxes withheld for the year for each employee for independent contractors generally no withholding is required in general someone who performs services for you is your employee if you can control what will be done and how it will be done in determining whether an individual is an employee or an independent_contractor one must consider all evidence of both control and lack of control or autonomy relevant facts generally fall into three main categories behavioral control financial control and the relationship of the parties please see irs publication 15-a for a more detailed discussion of determining worker status in addition the district may submit form ss-8 determination of worker status for purposes of federal employment_taxes and income_tax_withholding to request a determination or ruling letter regarding the instructor’s federal employment_tax status there is no user_fee for this type of ruling_request this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2011_1 sec_2 2011_1_irb_1 if you have any additional questions please contact ------------------ ------------ he can be reached at --------------------- sincerely lynne camillo chief employment_tax branch office of the division counsel associate chief_counsel tax exempt government entities
